DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 14-15, 20-25 and 28-40, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US Pub. 2018/0206132).
Regarding claim 1, Guo discloses a wireless communication method, comprising: 
determining a target path loss value for a Sounding Reference Signal (SRS) resource (par.0179 “same path loss measurement PL to calculate the Tx power for those N NR-SRS resources”) in a SRS resource set according to a first beam (par.0135 “The UE uses Tx beam 941 on a first NR-SRS transmission 921”), a first uplink signal, a first downlink signal, or a first beam pair link corresponding to the SRS resource set (consideration is optional); 
determining a target transmission power for the SRS resource in the SRS resource set according to the target path loss value (par.0179 “the power for those N NR-SRS resources….given by Psn= min {Pcmax,c,10 log(MSRS,Sn)+P0,SRS+αSRS,CxPL+fSRS}”); and 
CMAX,C can be the configured UE transmit power for NR-SRS”).  
Regarding claims 2 and 21, Guo discloses determining a same target path loss value for the SRS resources in the SRS resource set (par.0179 “one same path loss measurement PL to calculate the TX powr for those N NR-SRS resources”).  
Regarding claims 3 and 22, Guo discloses determining the target path loss value for the SRS resource in the SRS resource set according to the first beam (par.0135 “The UE uses Tx beam 941 on a first NR-SRS transmission 921”), the same first uplink signal, the first downlink signal,  or the first beam pair link (consideration is optional).  
Regarding claims 4 and 23, Guo discloses determining a same target transmission power for the SRS resources in the SRS resource set (par. 0178 “same Tx power density or same total Tx power”).  
Regarding claims 5 and 24, Guo discloses receiving first indication information of the network device, wherein the first indication information is used to indicate the first uplink signal corresponding to the SRS resource set, the first beam corresponding to the SRS resource set (par.0146 “one or more SRIs or CRIs for the UE to determine the Tx Beam for the NR-SRS transmission”), the first downlink signal corresponding to the SRS resource set, or the first beam pair link corresponding to the SRS resource set, or is used to indicate a resource for carrying the first uplink signal, a resource for carrying the first downlink signal, or a resource for receiving or transmitting a signal by using the first beam or the first beam pair link (consideration is optional).  

Regarding claims 9 and 28, Guo discloses determining a path loss value used for calculating a transmission power of the first uplink signal as the target path loss value (par.0179 “path loss measurement PL to calculate the TX power for those N NR-SRS resources”).  
Regarding claims 10 and 29, Guo discloses determining the target path loss value by performing a downlink path loss estimation based on the first uplink signal, the first beam (par.0179 “the NW can configure the UE with a CSI-RS for the UE to measure the path loss PL to calculate the Tx power for NR-SRS is transmitted for beam management”), or a second downlink signal associated with the first beam pair link (consideration is optional).  
Regarding claims 11 and 30, Guo discloses receiving second indication information transmitted by the network device, wherein the second indication information is used to indicate an association relationship between the second downlink signal and one of following: the first uplink signal, the first beam, or the first beam (par.0132 receiving a second Tx beam configuration the gNB”).  
Regarding claims 14 and 33, Guo discloses the first downlink signal comprises one of following: a CSI-RS (par.0170 ““the NW can configure the UE with a CSI-RS for the UE to measure the path loss PL to calculate the Tx power for NR-SRS is transmitted for beam management”), a synchronization signal, a synchronization signal block, a 
Regarding claims 15 and 35, Guo discloses obtaining a second path loss value according to a receiving power of the first downlink signal and a transmission power of the first downlink signal; and determining the second path loss value as the target path loss value (par.0197 “The pathloos PL the UE uses in Txpower calculation …. Can vary along time because generally the UE would measure one downlink signal….continually to track the channel variation”).  
Regarding claim 20, Guo discloses everything as claim 1 above.  More specifically, Guo discloses a processor, a memory and a transceiver (par.058, 061).
Regarding claim 32, Guo discloses obtain a first path loss value (par.0179 “one same path loss measurement PL to calculate the TX power”) according to a receiving power of the second downlink signal (par.0179 “measured from one the signal NR-SSS, NR-PSS, NR-PBSCH or DMRS”) and a transmission power of the second downlink signal; and determine the first path loss value as the target path loss value (par.0179 “the power for those N NR-SRS resources….given by Psn= min {Pcmax,c,10 log(MSRS,Sn)+P0,SRS+αSRS,CxPL+fSRS}”. 
Regarding claim 36, Guo discloses transmit the SRS to the network device using different transmission beams on different SRS resources in the SRS resource set respectively according to the target transmission power (par.092 “those Tx beam candidates on different uplink RS resources”).  

Regarding claim 38, Guo discloses the SRS resource set is used to carry one of the following: a set of non-periodic SRS transmissions triggered by a non-periodic SRS trigger signaling (par.094 “aperiodic”, par.0105); and a set of persistent SRS transmissions activated by a persistent SRS activation signaling (consideration is optional).  
Regarding claims 39-40, Guo discloses the first beam (par.0135 “The UE uses Tx beam 941 on a first NR-SRS transmission 921”), or the first beam pair link is 1,  a number of the same first uplink signal, the first downlink signal (consideration is optional).   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642